Citation Nr: 0905086	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  05-28 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for insomnia, claimed as 
sleep deprivation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel





INTRODUCTION

The Veteran served on active military duty from November 1979 
to November 1982 and from June 1997 to May 2004.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which, inter alia, denied service connection for 
sleep deprivation.  The Veteran subsequently relocated and 
jurisdiction of his claims folder was transferred to the RO 
in St. Petersburg, Florida, which forwarded his appeal to the 
Board.


FINDING OF FACT

There is competent medical evidence that the Veteran's 
current insomnia is related to service.


CONCLUSION OF LAW

Insomnia was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.102, 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the Veteran dated in January 2004.  
That letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran 
about the information and evidence not of record that was 
necessary to substantiate his claim, (2) informing the 
Veteran about the information and evidence the VA would seek 
to provide, and (3) informing the Veteran about the 
information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, 
Quartuccio, supra.

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

However, the Board acknowledges the RO failed to provide VCAA 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded; thus, there is a content error as to the additional 
VCAA notice.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

To the extent that there is a presumption of prejudice due to 
content error under Dingess, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit Court) 
recently ruled as to how to cure such a defect.  In Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), it held that any 
VCAA error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1), concerning any 
element of a claim, is presumed prejudicial.  Further, VA, 
not the Veteran, has the burden of rebutting this presumption 
by showing that the error was not prejudicial to the Veteran 
in that it does not affect the essential fairness of the 
adjudication.  See id.  To do this, VA must demonstrate that 
(1) any defect was cured by actual knowledge on the part of 
the claimant (see Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.")); (2) a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) a benefit could not have been awarded as a 
matter of law.  Additionally, consideration should be given 
to "whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

Here, the Board finds that the presumption of prejudice due 
to content error of the notice required by Dingess has been 
rebutted by the Veteran's actual knowledge of the evidence he 
is required to submit in this case based on the statements 
submitted by him and his representative.  Specifically, 
throughout the course of the appeal process, the Veteran and 
his representative submitted service treatment records 
(STRs), VA treatment records, and statements with assertions 
of in-service incurrence of, and treatment for, symptoms of 
insomnia.  These statements indicate the Veteran has actual 
knowledge of the evidence required of him to substantiate his 
service-connection claim for insomnia and cures any notice 
defect.  See generally Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Thus, under Sanders, even though VA may 
have erred by failing to provide Dingess notice, the Veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claim.  Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006).

With respect to the duty to assist, the RO has secured the 
Veteran's STRs and all relevant VA treatment records.  He and 
his representative also have submitted statements in support 
of his claim.  The Veteran was provided with a VA examination 
in February 2004 in connection with his claim.  Moreover, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.  
Therefore, the Board is satisfied that all relevant evidence 
identified by the Veteran has been obtained, and that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.

Analysis

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation, or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the United 
States Court of Appeals for Veterans Claims (Court) recently 
emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

In this case, the Veteran contends that he began to suffer 
from problems with insomnia in service.  See notice of 
disagreement (NOD) dated in September 2004.  

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, a VA examination by Dr. S.G., dated in 
February 2004, provided a diagnosis of sleep deprivation.  
More recent VA outpatient treatment records also show a 
diagnosis of, and continuing treatment for, primary insomnia.  
See VA treatment records dated in January 2005, March 2005, 
and July 2005.  Thus, there is sufficient evidence of current 
insomnia.

In-service, there is evidence that the Veteran suffered from 
symptoms of insomnia.  Specifically, the veteran's STRs 
reveal reports of, and treatment for, sleep deprivation or 
insomnia in November 2001, February 2002, August 2002, 
September 2003, November 2003, and January 2004.  He was 
prescribed Amitriptyline for his sleep condition.  Such 
continuous treatment in service reflects more than an 
isolated finding of insomnia and, as such reveals, a chronic 
condition requiring repeated treatment.  38 C.F.R. § 
3.303(b).

Post-service, the Veteran was first diagnosed with sleep 
deprivation in February 2004, during a VA examination with 
Dr. S.G., who noted the Veteran's reports that he had 
suffered from sleep deprivation for three years by that time.  
Since then, the Veteran has been diagnosed with primary 
insomnia and has received treatment for the condition.  See 
VA treatment records dated from January 2005 to July 2005.  
Specifically, during a mental health consult in January 2005, 
the Veteran reported being unable to fall asleep for one to 
two hours each night, and waking after sleeping for two 
hours, requiring medication thereafter to fall asleep again.  
He continued to be prescribed medication to treat his 
insomnia.  See, e.g., VA treatment record dated in July 2005.  
Because there is no contrary evidence of record, the Board 
finds that these records provide evidence in support of the 
Veteran's claim and evidence showing symptomatology of 
insomnia during service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage, 10 
Vet. App. 494-97.  

In summary, evidence shows current treatment for insomnia 
with treatment for sleep deprivation in service.  Moreover, 
post-service diagnosis of, and treatment for, insomnia are 
sufficiently similar and close in time to the in-service 
complaints to demonstrate continuity, and adequate to award 
service connection for insomnia.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  Thus, the 
Board finds that based on medical treatment records and 
findings, and with resolution of doubt in the veteran's 
favor, service connection for insomnia is warranted.  38 
U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  Therefore, the appeal is 
granted.  However, the precise nature and extent of the 
Veteran's insomnia is not at issue before the Board at this 
time.  Only when the RO assigns a disability rating for the 
disorder will this become a pertinent consideration.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998). 


ORDER

Service connection for insomnia is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


